Citation Nr: 0006270	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  96-12 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired cervical 
spine disorder. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1959 and from December 1959 to December 1976.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1986 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim of 
entitlement to service connection for fused vertebrae in the 
neck.  

The veteran perfected a timely appeal, but his claims file 
was inadvertently misplaced and not recovered until 1996.  
When recovered, a supplemental statement of the case was 
issued in April 1996 which continued the denial.  In October 
1996, the Board remanded the case to the RO for additional 
development.  That development has been completed by the RO, 
and the case is once again before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran had a congenital fusion of the cervical spine 
which clearly and unmistakably preexisted his period of 
active service.  

2.  This underlying disorder is not shown to have chronically 
worsened or increased in severity as a result of service, nor 
is there evidence of superimposed disease or injury related 
to the veteran's active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired cervical spine disorder is not well grounded. 
38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he currently suffers from a 
disability of the cervical spine which was either incurred in 
or aggravated by service.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§  1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable law and regulations for VA compensation purposes.  
38 C.F.R. § 3.303(c) (1999).  A defect is a structural or 
inherent abnormality or condition which is more or less 
stationary in nature.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  
A disease may be defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  Id.  
Service connection may be granted for diseases of congenital, 
developmental, or familial origin, but not for defects, 
unless such defect was subject to superimposed disease or 
injury during military service.  Id.

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946 is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).  The burden of proof is on the government to rebut 
the presumption of sound condition upon induction by showing 
that the disorder existed prior to service; if the government 
meets this requirement, it must then show that the condition 
was not aggravated in service.  Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

The veteran's entrance examination report makes no reference 
to the cervical spine; thus, the presumption of soundness 
applies in this case.  The Board finds that this presumption 
has been rebutted, however, as medical evidence clearly 
demonstrates that the veteran had a spine disorder prior to 
service.  See Crowe, supra.  An April 1976 X-ray report 
contained in service medical records shows a developmental 
abnormality involving the cervical spine at the C-1-2-3 
levels.  The Board finds that this report constitutes clear 
and unmistakable evidence that the veteran had a cervical 
spine disorder prior to service, thereby rebutting the 
presumption of soundness afforded to the veteran by law.

The Board must therefore determine whether the veteran's 
preexisting cervical spine disorder, if considered a 
congenital disease, was aggravated during service, or if 
considered a congenital defect rather than disease, whether 
such defect was subject to superimposed disease or injury 
during military service.  As noted above, a preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to natural progress.  
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).  Temporary 
or intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition has worsened.  Hunt, 1 Vet. 
App. at 296-97.

Service medical records show that the veteran was seen for 
neck pain on two occasions.  A July 1966 entry documents a 
four day history of pain in the posterior cervical spine 
area.  Physical examination of the cervical spine revealed no 
tenderness or decrease in range of motion.  At a periodic 
examination in May 1976, the veteran reported pain in his 
neck with radiation to the top of his head.  X-rays of the 
cervical spine performed in April 1976 included the following 
findings:

There is a developmental anomaly in that the 
1st, 2nd, and 3d vertebral bodies and posterior 
elements are fused in and among themselves and 
to the occiput.  This causes some tilting of the 
head to the left when viewed in the frontal 
projection.  Actually the neural foramina and 
what joint spaces exist in the involved portion 
of the neck, appear fairly well maintained.  
There is very little disc space between C-1 and 
C-2 and there is a failure to segment of the 
vertebral bodies of what is felt to be C-2 and 
C-3.  The more distal cervical spine appears 
within normal limits. 

Based on this X-ray report, it was determined that the 
veteran's cervical pain was related to this developmental 
abnormality.

Nevertheless, the remainder of the service medical records, 
including a November 1976 retirement examination report, are 
negative for any further complaint, treatment or finding 
pertaining to the cervical spine.  Thus, while service 
medical records may reflect that the veteran experienced a 
temporary or intermittent flare-up of his preexisting 
cervical spine disorder, these records do not demonstrate 
that the underlying condition worsened during service or that 
the veteran sustained a superimposed disease or injury of the 
cervical spine.  See Hunt, supra.

Likewise, none of the post-service medical records indicates 
that this disorder was aggravated in service as a result of a 
superimposed disease or injury.  The first post-service 
medical evidence concerning the veteran's cervical spine is 
an April 1983 radiology report from S.F. Probst, M.D.  That 
report indicates the presence of several apparent anomalies 
in the upper cervical spine.  It was noted that C-1 appeared 
to be partially incorporated into the base of the skull, and 
that a normal posterior neural arch of C-1 was not seen.  
There also was partial fusion of the bodies and posterior 
elements of the C2-3 vertebrae, while C-4 through C-7 
appeared unremarkable without evidence of fracture, 
subluxation or disc narrowing. 

At a VA examination in June 1986, the veteran reported a two 
month history of neck pain associated with coughing.  He said 
the pain would shoot up the back of his neck and last about 
one minute.  He also described neck pain with turning or 
bending his head to the left.  No radiating pain was 
reported.  Neurological examination revealed no limitation of 
motion of the cervical spine or upper extremities.  Muscle 
spasm and tenderness were present at the junction of the neck 
with the medial left shoulder.  X-rays disclosed fusion of 
the spinous processes and vertebral bodies of C-2 and C-3.  
The first cervical segment was deformed, particularly at the 
occipital component, and minimal degenerative changes were 
observed.  The examiner concluded with a diagnosis of history 
of fused vertebrae in the neck with an associated myofascitis 
at the junction of the neck with the left medial shoulder. 

The record shows that Drs. Spittler and Gibbons treated the 
veteran's cervical spine pain at various times from 1994 
until 1999.  These reports essentially reflect that the 
veteran was treated for pain in his cervical spine with 
occasional decrease in range of motion, assessed as 
degenerative joint disease of the cervical spine.  Of 
particular relevance, an April 1997 X-ray report shows 
degenerative/discogenic changes primarily at the C6-7 level, 
as well as a developmental fusion at C2-3.  In November 1997, 
a diagnosis of degenerative arthritis of the cervical spine 
was provided.  When seen in March 1998, the veteran was 
assessed as having muscle strain with underlying neck 
arthritis.

Treatment reports from David E. Bacha, M.D. dated from April 
to May of 1998 are also of record.  When seen in April 1998, 
the veteran described cervical pain with radiation up the 
neck and into the left shoulder region.  No radicular 
symptoms were identified except for occasional pain down the 
left arm.  Physical examination revealed impingement of the 
left shoulder and "exquisite" pain of the cervical spine 
with lateral range of motion.  The assessment was underlying 
osteoarthritis (OA) and left shoulder impingement.  In May 
1998, Dr. Bacha opined that the veteran clearly had 
osteoarthritic changes.  Dr. Bacha also identified a positive 
rheumatoid factor, with no evidence of active synovitis 
present.  Objectively, there was still some decrease in range 
of motion of the cervical spine and impingement of the left 
shoulder.  Again, Dr. Bacha's assessment was osteoarthritis.  
Dr. Bacha also concluded that a positive rheumatoid factor 
was present, with no current evidence of inflammatory 
arthritis. 

Pursuant to the Board's October 1996 remand, the veteran 
underwent a VA orthopedic examination to determine whether 
his cervical spine disorder was incurred in or aggravated by 
service.  The veteran told the examiner that he experienced 
neck pain in the late 1970's, which "did not bother him that 
much in the service."  He said that pain increased around 
1977 or 1978 after leaving service.  On physical examination, 
soreness and tenderness were present across the cervical 
spine and trapezius muscle distribution.  Pain was present on 
range of motion testing, which showed 40 degrees of bilateral 
rotation and 20 to 30 degrees of bilateral flexion.  No other 
neurological findings were reported.  X-rays showed minimal 
to moderate degenerative changes of the bodies of C-1 through 
C-7.

The examiner provided diagnoses of (1) congenital fusion, 
cervical pain C2-3; and (2) chronic cervical strain with 
degenerative disc disease.  The examiner stated that it was 
difficult to relate the veteran's current problems in service 
after twenty years had passed.  He indicated that the 
cervical fusion was certainly congenital and unrelated to any 
injury.  He also pointed out that the veteran currently had 
degenerative arthritis of the cervical spine, which he said 
was a natural occurring problem.  The examiner then concluded 
that he could not relate the veteran's current symptoms to 
anything other than the congenital disorder identified in 
service. 

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's cervical fusion represents a 
congenital disorder for which service connection may not be 
established.  As noted above, service medical records do not 
demonstrate that the veteran's underlying cervical spine 
disorder worsened during service or that the veteran 
sustained a superimposed disease or injury of the cervical 
spine.  See Hunt, supra.  Likewise, evidence developed after 
the veteran's service separation does not establish the 
presence of a superimposed disability that could be linked to 
the veteran's preexisting congenital disorder of the cervical 
spine.  The Board indeed recognizes that the veteran was 
diagnosed with osteoarthritis of the cervical spine beginning 
in 1994.  The Board stresses, however, that arthritis of the 
cervical spine was never identified in service and not 
diagnosed until eighteen years after the veteran's separation 
from active duty.  Also, no medical opinion of record relates 
the veteran's arthritis to his period of active military 
service.

The only evidence suggesting that a cervical spine disorder 
was incurred in or aggravated by service is the veteran's own 
lay statements in support of his claim.  The Board does not 
question the veracity of the veteran's beliefs.  However, the 
record does not reflect that he is competent to offer an 
opinion as to the aggravation of his preexisting cervical 
spine disorder as a result of service.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1994) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Although the veteran can report his 
symptoms, his statements as to the cause of any claimed 
aggravation must be supported by competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In conclusion, there has been no competent evidence offered 
or brought to the Board's attention establishing the 
existence of a superimposed disability that could be linked 
to the veteran's preexisting cervical fusion, or that this 
disorder worsened as a result of service.  Accordingly, the 
veteran's cervical spine disorder does not constitute a 
chronic acquired disability for VA compensation purposes 
which has been linked to service on the basis of competent 
medical authority.  It is on this basis that the claim is 
denied as not well grounded.  Therefore, the VA has no 
further duty to assist the veteran in developing the record 
to support the claim for service connection for the claimed 
disability.  See Epps, 126 F.3d at 1469 ("[T]here is nothing 
in the text of § 5107 to suggest that [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well grounded' claim.").

The Board recognizes that this issue is being disposed of in 
a manner that differs from that of the RO.  The RO denied the 
veteran's claim on the merits, while the Board has concluded 
that the claim is not well grounded.  However, the Court has 
held that when an RO does not specifically address the 
question of whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).

The Board is unaware of any information in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claim.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 
The Board also views the above discussion as sufficient to 
inform the veteran of the elements necessary to present a 
well-grounded claim for the benefit sought, and the reasons 
why the current claim has been denied.  Id.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for an acquired cervical spine disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

